68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alan L. BURNS, Plaintiff-Appellee,v.Laurie F. BESSINGER, Warden;  Judy Johnson, AdministrativeAssistant;  Raymond Mckinzie, Sergeant;  TyroneMurray, Lieutenant, Defendants-Appellants.
No. 95-7112.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 13, 1995.

E. Meredith Manning, Robinson, McFadden & Moore, P.C., Columbia, SC, for Appellants.  Alan L. Burns, Appellee Pro Se.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order denying their motion for attorney's fees and costs in the underlying 42 U.S.C. Sec. 1983 (1988) action.  Finding no abuse of discretion, Hensley v. Eckerhart, 461 U.S. 424 (1983), we affirm the district court's decision.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED